Exhibit 10(b)


Arrow Electronics, Inc.
Restricted Stock Unit Award Agreement
Executive Committee




Grantee:    PARTICIPANT NAME
Grant Date:    GRANT DATE
Number of Restricted
Stock Units:     SHARES GRANTED
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) dated as of GRANT
DATE is between Arrow Electronics, Inc., a New York corporation (the “Company”
or “Arrow”), and PARTICIPANT NAME (the “Grantee” or “you”). In consideration of
mutual promises and covenants made in this Agreement and the mutual benefits to
be derived from this Agreement, the Company and Grantee agree as follows:
Subject to the provisions of this Agreement and the provisions of the Arrow
Electronics, Inc. 2004 Omnibus Incentive Plan (the “Plan”), the Company hereby
grants to Grantee the number of restricted stock units shown above (the
“Restricted Stock Units”) as of GRANT DATE (the “Grant Date”). Capitalized terms
used and not defined in this Agreement have the meanings given to them in the
Plan.
1.Vesting Generally. Subject to the provisions of Sections 2 through 5 of this
Agreement, twenty-five percent (25%) of the Restricted Stock Units will vest and
become non-forfeitable on each of the first four anniversaries of the Grant
Date, but only if Grantee remains employed by Arrow (or one of its Subsidiaries
or Affiliates) on the applicable anniversary. Except as provided in Section 5 of
this Agreement, within thirty days after Restricted Stock Units vest, each
vested Restricted Stock Unit shall be settled by delivery of one Share. Any
fractional Restricted Stock Units shall be rounded to the nearest whole number.
Delivery of Shares within the applicable grace periods permitted by Section 409A
of the Code shall be deemed made on the scheduled payment date.
2.Grant Conditioned Upon Performance. Your grant of Restricted Stock Units is
conditioned upon Arrow meeting certain performance criteria established by the
Compensation Committee of Arrow’s Board of Directors (the “Committee”). The
Committee has determined that your Award will be conditioned upon the Company
having Net Income, as determined in accordance with U. S. General Accounting
Principles, greater than zero dollars during the fiscal year in which the Grant
Date occurs. Immediately following the end of the fiscal year in which the Grant
Date occurs, but prior to the first anniversary of the Grant Date, the Committee
will certify whether or not the performance measure has been met. If the
Committee fails to certify whether the performance measure was satisfied or
determines that the performance measure has not been met, your Restricted Stock
Units will be forfeited in its entirety effective as of immediately prior to the
first anniversary of the grant Date and there will be no payment or delivery of
Shares to you related to such forfeited Restricted Stock Units.




        

--------------------------------------------------------------------------------




3.Vesting following Retirement. Upon your Retirement from Arrow, any unvested
portion of the Restricted Stock Units will continue to vest under the same
schedule as set forth under Section 1 hereof; provided that you do not engage or
become interested in any Competing Business during such remaining vesting period
(whether as an owner, partner, director, employee, consultant or otherwise), in
which case any unvested portion of the Restricted Stock Unit will be forfeited
and no payment or delivery of Shares will be made therefor.
4.Vesting following Certain Terminations. Upon your termination of employment
from Arrow under circumstances in which you are receiving severance payments
from Arrow in the form of salary continuation, any Restricted Stock Units that
are unvested as of the date of your termination will continue to vest under the
same schedule as set forth under Section 1 hereof to the extent they are
scheduled to vest during the period you are receiving severance payments,
provided that you do not engage or become interested in any Competing Business
during such remaining vesting period (whether as an owner, partner, director,
employee, consultant or otherwise), in which case any unvested portion of the
Restricted Stock Units will be forfeited and no payment or delivery of Shares
will be made therefor.
5.Death or Disability. Upon your termination of employment from Arrow by reason
of death or Disability, any unvested part of the Restricted Stock Units will
vest immediately.
6.Termination of Employment following a Change of Control. Any unvested portion
of the Restricted Stock Units that have been substituted or replaced with an
equivalent award by the successor will vest immediately upon the termination of
your employment by Arrow without Cause, or by you for Good Reason, in either
such case occurring within two (2) years after a Change of Control of Arrow (an
“Involuntary Termination”).
If your employment ends for any reason (other than as described in Section 3
through 5 above) before your Restricted Stock Units fully vest, the unvested
portion of the Restricted Stock Units will be forfeited and there will be no
payment or delivery of Shares to you related to such forfeited Restricted Stock
Units.
The terms “Cause,” “Change of Control,” “Competing Business,” “Disability,”
“Good Reason,” and “Retirement,” as used in this Agreement are defined in
Section 16below.
7.Restriction Period. For any Restricted Stock Unit, the “Restriction Period”
begins on the Grant Date and ends on the date on which that Restricted Stock
Unit vests.
8.Rights of Shareholder. Grantee shall not be entitled to any voting rights or
other rights or privileges of ownership of Shares with respect to the Restricted
Stock Units unless and until Shares are actually delivered to Grantee pursuant
to this Agreement.
9.Dividends. In the event that dividends are paid, Grantee will be credited as
of the date each such dividend is paid with additional Restricted Stock Units
having a value equal to the aggregate amount of the dividend that would have
been paid with respect to Grantee’s Restricted Stock Units if they had been
actual Shares, based on the Fair Market Value (as defined in the Plan) of a
Share on the applicable dividend payment date. Such additional Restricted Stock
Units shall also be credited with additional Restricted Stock Units as dividends
are paid thereafter, and shall be subject to the same restrictions and
conditions as the Restricted Stock Unit with respect to which they were
credited.


        

--------------------------------------------------------------------------------




10.Transferability. Except as otherwise determined by the Committee, Restricted
Stock Units granted under this Agreement are not transferable by Grantee,
whether voluntarily or involuntarily, by operation of law or otherwise, during
the Restriction Period, except as provided in the Plan. Any assignment, pledge,
transfer or other disposition, voluntary or involuntary, of the Restricted Stock
Units made, or attachment, execution, garnishment, or lien issued against or
placed upon the Restricted Stock Units, shall be void.
11.Administration. This Agreement and the rights of Grantee hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon Grantee. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan. You can only
accept and receive the award by indicating your acceptance of the terms and
conditions set forth in this Agreement. By accepting this Agreement, you accept
and agree to all of its terms. If you do not accept this Agreement your award
will be forfeited.
12.Arrow Electronics Anti-Hedging Policy. You are required to comply with the
Arrow Electronics Anti-Hedging Policy with respect to transactions in Shares
acquired under the Plan.
13.Personal Data. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Restricted Stock Unit grant
materials by and among, as applicable, your employer (the “Employer”), the
Company and its Subsidiaries or Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
You understand that Data will be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
its Subsidiaries and Affiliates, the Employer and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your


        

--------------------------------------------------------------------------------




participation in the Plan including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any Shares acquired upon vesting of the Restricted Stock Units. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consent herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consent
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service with the Employer will
not be adversely affected; the only consequence of refusing or withdrawing your
consent is that the Company would not be able to grant you Restricted Stock
Units or other awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.
14.Nature of Grant. By participating in the Plan, you acknowledge, understand
and agree that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan; (b) the grant of
the Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted in the
past; (c) all decisions with respect to future grants of Restricted Stock Units,
if any, will be at the sole discretion of the Company; (d) the Restricted Stock
Unit grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Subsidiary or Affiliate and shall not interfere
with the ability of the Company, the Employer or any Subsidiary or Affiliate, as
applicable, to terminate your employment or service relationship (if any); (e)
you are voluntarily participating in the Plan; (f) the Restricted Stock Units
are not intended to replace any pension rights or compensation; (g) the
Restricted Stock Units, the underlying Shares and the income and value of same
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments; (h) the future value of the underlying Shares is
unknown, indeterminable and cannot be predicted with certainty; (i) no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any), and in
consideration of the grant of the Restricted Stock Units to which you are
otherwise not entitled, you irrevocably agree never to institute any such claim
against the Company, any of its Subsidiaries or Affiliates or the Employer,
waive your ability, if any, to bring any such claim, and release the Company,
its Subsidiaries and Affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; (j)
unless otherwise agreed with the Company in writing, the Restricted Stock Units,
the underlying Shares and the income and value of same are not granted as
consideration for, or in connection with, any service you may provide as a
director of a Subsidiary or Affiliate; (k) for purposes of the Restricted Stock
Units, your


        

--------------------------------------------------------------------------------




employment or other service relationship will be considered terminated as of the
date you are no longer actively providing services to the Company or one of its
Subsidiaries or Affiliates (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and unless otherwise expressly provided in Sections 3 through 6 of this
Agreement or determined by the Company, your right to vest in the Restricted
Stock Units under this Agreement, if any, will terminate as of such date and
will not be extended by any notice period (e.g., your period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); the Committee shall
have the exclusive discretion to determine when you are no longer actively
providing services for purposes of the Restricted Stock Unit grant (including
whether you may still be considered to be providing services while on an
approved leave of absence); and (l) the following provisions apply only if you
are providing services outside the United States: (A) the Restricted Stock
Units, the underlying Shares, and the income and value of same are not part of
normal or expected compensation or salary for any purpose; and (B) neither the
Company, the Employer nor any Subsidiary or Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Restricted Stock Units or of any amount
due to you pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.
15.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.
16.Definitions. For purposes of this Agreement, the following terms will have
the meanings set forth below:
“Cause” means that the Committee, in its sole discretion, determined that you:
(i) intentionally failed to perform your duties for Arrow and that failure
continues after you receive written warning concerning your failure to perform
(this does not mean a mere failure to attain financial goals); (ii) engaged in
illegal conduct or gross misconduct which is significantly and demonstrably
injurious to Arrow; or (iii) violated any provision of Arrow’s Worldwide Code of
Business Conduct and Ethics or of any other written agreement you may have with
Arrow.
“Competing Business” means any business, which, directly or indirectly, provides
the same or substantially similar products or services as those provided by the
organization, business units or groups for which you worked or had
responsibility during your tenure at Arrow or any of its Subsidiaries or
Affiliates.
“Committee” means the Compensation Committee of Arrow’s Board of Directors or a
designated subcommittee thereof.
“Change of Control” means the occurrence of either of the following events: (a)
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of


        

--------------------------------------------------------------------------------




the stock of the Company, or (b) a majority of the members of the Company’s
Board of Directors is replaced during a 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election, in
each case, limited to circumstances that constitute a “change in control event”
within the meaning of Treasury Reg. §1.409A-3(i)(5).
“Disability” means Grantee is considered “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code and the regulations thereunder, or, with
respect to Grantee who is not a U.S. Taxpayer, as may otherwise be determined or
construed by the Committee.
“Good Reason” means the occurrence of any of the following changes to your
employment, provided that Arrow does not rescind such changes within thirty days
following your written request: (i) a material adverse diminution in your duties
and responsibilities; (ii) your base salary is materially reduced, other than in
connection with a region-wide or company-wide pay cut/furlough program; or (iii)
a material change in the geographic location of your principal place of business
of more than fifty (50) miles from your current location. For the avoidance of
doubt, a mere change in title and/or reporting relationship shall not be grounds
for a claim of “Good Reason.” You will have “Good Reason” to terminate your
employment only if such action is taken during the two year period following a
Change of Control.
“Retirement” means your retirement under a retirement plan of Arrow, or one of
its Subsidiaries or Affiliates, at or after your normal retirement age or, with
the written consent of the Committee, at an early retirement date.
17.Tax Withholding. You acknowledge that, regardless of any action taken by the
Company or, if different, the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends and/or any dividend equivalents; and (b) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you are subject to
Tax-Related Items in more than one jurisdiction, the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (a) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; or (b) withholding from proceeds of the
sale of Shares acquired upon settlement of the Restricted Stock Units either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf


        

--------------------------------------------------------------------------------




pursuant to this authorization without further consent); or (c) withholding in
Shares to be issued upon settlement of the Restricted Stock Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum rate is used, any over-withheld amount will be refunded to you in
cash by the Company or Employer (with no entitlement to the Share equivalent) or
if not refunded, you may seek a refund from the local tax authorities. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you are deemed to have been issued the full number of Shares subject
to the vested Restricted Stock Units, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
Notwithstanding anything in this Section 17 to the contrary, to avoid a
prohibited acceleration under Section 409A of the Code, if Shares subject to the
Restricted Stock Units will be withheld (or sold on your behalf) to satisfy any
Tax Related Items arising prior to the date of settlement of the Restricted
Stock Units for any portion of the Restricted Stock Units that is considered
nonqualified deferred compensation subject to Section 409A of the Code, then the
number of Shares withheld (or sold on your behalf) shall not exceed the number
of Shares that equals the liability for Tax-Related Items.
18.Section 409A Compliance. The following provisions shall apply if Grantee is a
U.S. Taxpayer.
Notwithstanding the foregoing provisions of this Agreement, no Shares or amounts
payable hereunder in connection with a termination of your employment that are
subject to Section 409A of the Code as deferred compensation (and do not qualify
for the “short term deferral” or any other exemption under applicable U.S.
Treasury Regulations) and that are payable upon a termination of your employment
(“Separation Payments”) shall be paid unless the termination constitutes a
“separation from service,” within the meaning of Section 409A of the Code. In
addition, if you are a “specified employee,” within the meaning of Section 409A
of the Code, at the time of a separation from service, any Separation Payments
payable in connection with a separation from service shall instead be paid on
the first business day following the earlier to occur of (a) the expiration of
the six (6)-month period following your separation from service or (b) your
death, if necessary to comply with Section 409A of the Code.
The Restricted Stock Units are intended to be exempt from or compliant with
Section 409A of the Code and the U.S. Treasury Regulations relating thereto so
as not to subject Grantee to the payment of additional taxes and interest under
Section 409A of the Code or other adverse tax consequences. In furtherance of
this intent, the provisions of this Agreement will be interpreted, operated, and
administered in a manner consistent with these intentions. The Committee may
modify the terms of this Agreement, the Plan or both, without the consent of
Grantee, in the manner that the Committee may determine to be necessary or
advisable in


        

--------------------------------------------------------------------------------




order to comply with Section 409A of the Code or to mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A of the Code if compliance is not practical. This Section 18 does
not create an obligation on the part of the Company to modify the terms of this
Agreement or the Plan and does not guarantee that the Restricted Stock Units or
the delivery of Shares upon vesting/settlement of the Restricted Stock Units
will not be subject to taxes, interest and penalties or any other adverse tax
consequences under Section 409A of the Code. In no event whatsoever shall Arrow
or any of its Subsidiaries or Affiliates be liable to any party for any
additional tax, interest or penalties that may be imposed on Grantee by Section
409A of the Code or any damages for failing to comply with Section 409A of the
Code or for any action taken by the Committee.
19.Foreign Asset/Account, Exchange Control and Tax Reporting. You may be subject
to foreign asset/account, exchange control and/or tax reporting requirements as
a result of the acquisition, holding and/or transfer of Shares or cash
(including dividends, dividend equivalents and the proceeds arising from the
sale of Shares) derived from your participation in the Plan, to and/or from a
brokerage/bank account or legal entity located outside your country. The
applicable laws of your country may require that you report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You acknowledge that you
are responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult your personal legal advisor on this matter.
20.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.
21.Governing Law and Venue. The Restricted Stock Unit grant and the provisions
of this Agreement are governed by, and subject to, the laws of the State of New
York, without regard to the conflict of law provisions, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York County, or the federal courts for the United
States for the Southern District of New York, where this grant is made and/or to
be performed.
22.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


        

--------------------------------------------------------------------------------




23.Language. If you have received this Agreement or any other document related
to this Agreement translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
24.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
25.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.
26.Appendix. Notwithstanding any provisions in the Agreement, the Restricted
Stock Units shall be subject to the additional terms and conditions set forth in
any appendix to this Agreement (the “Appendix”) for your country. Moreover, if
you relocate to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
the Agreement.
27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Restricted Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
The parties have entered into this Agreement as of the date first written above
by signing where indicated below.


Arrow Electronics, Inc.


By: /s/ Gregory Tarpinian


Gregory Tarpinian
SVP and General Counsel






                    
PARTICIPANT NAME
 




        